         Case 5:18-cr-00227-SLP Document 27 Filed 11/19/18 Page 1 of 2



               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA


UNITED STATES OF AMERICA,                )
                                         )
                    Plaintiff,           )
                                         )
v.                                       )             Case No. CR-18-227-SLP
                                         )      (For consideration by Magistrate Judge
                                         )       Bernard M. Jones)
JOSEPH MALDONADO-PASSAGE,                )
                                         )
                    Defendant.           )


                  UNOPPOSED MOTION TO SEAL DOCUMENT

      Pursuant LCrR12.3, counsel for defendant, William P. Earley, requests the Court grant

counsel leave to file under seal Exhibit 1 to the Motion to Reopen Detention Hearing and

Brief in Support. Exhibit 1 includes information about Mr. Maldonado-Passage’s health and

other matters that are inappropriate for public access. Ms. Amanda Green, counsel for the

government, does not object to this motion.

                                  Respectfully submitted,


                                  s/ William P. Earley
                                  WILLIAM P. EARLEY
                                  ASSISTANT FEDERAL PUBLIC DEFENDER
                                  Bar Number 11293
                                  SUITE 109, 215 DEAN A. McGEE AVENUE
                                  OKLAHOMA CITY, OKLAHOMA 73102
                                  (405)609-5930 FAX (405) 609-5932
                                  E-mail william.earley@fd.org
         Case 5:18-cr-00227-SLP Document 27 Filed 11/19/18 Page 2 of 2




                            CERTIFICATE OF SERVICE

      I hereby certify that on this the 19th day of November, 2018, I electronically
transmitted the attached document to the Clerk of Court using the ECF System for filing and
transmittal of a Notice of Electronic filing to the following ECF registrants: Amanda Green
and Charles Brown, Assistant United States Attorneys.


                                  s/ William P. Earley
                                  WILLIAM P. EARLEY




                                            2
